Opinion issued May26, 2006







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00539-CR
____________

XAVIER HUBBARD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 937887



 
MEMORANDUM  OPINION
          Appellant, Xavier Hubbard, pleaded guilty to the felony offense of sexual
assault.  In accordance with his plea bargain agreement with the State, the trial court
deferred adjudication of his guilt and placed appellant on community supervision for
10 years. 
          Subsequently, the State filed a motion to adjudicate guilt, and appellant pleaded
true to the allegations contained in the State’s motion.  At the time of entering his
plea of true, appellant filed a written stipulation of evidence and judicial confession
that included the statement: “I intend to enter a plea of true to the State’s  motion and
the prosecutor will recommend that my punishment be set at 10 years in the
Institutional Division of the Texas Department of Corrections.”  In accordance with
appellant’s written plea agreement with the State, the trial court entered a finding of
guilt and sentenced appellant to confinement for 10 years.  Appellant filed a timely
pro se notice of appeal.  We affirm.
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that this appeal is without merit.  See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  Counsel’s brief meets the requirements
of Anders by presenting a professional evaluation of the record that demonstrates the
lack of arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex.
Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st
Dist.] 1992, pet. ref’d).
          Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
 See Stephens v. State, 35 S.W.3d 770, 771 (Tex. App.—Houston [1st
Dist.] 2000, no pet.). 
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Jennings, Hanks and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).